      Case 2:20-cr-00018-WSS Document 16 Filed 01/30/20 Page 1 of 1




                  IN TIIB UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA

                 v.                            Criminal No.

THOMAS WHITTEN                                 [UNDER SEAL]

                              ARRAIGNMENT PLEA


                  Defendant THOMAS WHITTEN

                  being arraigned, pleads     NO\ GatttL7l
                  in open Court this        :'::J[j-t\        day of

                                       , 20
                         ;
                      ��.,.,,.,,.
                                 <S
